DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 - 24 are still pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 - 24 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 5, 11, 12, 6, 8 – 10, 15 and 20  (Patent No. 10,809,955 B2) in view of Yamazaki (Patent No. 10,795,617 B2, hereinafter ‘Yamazaki’).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is 
It is clear that all the elements of the parent claims 1 and 13 are to be found in instant claim (as the parent claims 1 and 20 fully encompasses the instant claims 1 and 13).
The difference between the instant application claim 1 and the patent claim 1 lies in the fact that the instant claim 1 includes an additional element (e.g., a function extension application that is able to extend a function of a print driver that generates a print command) and is thus much more specific.  Thus the invention of instant claims 1 and 13 are in effect a “species” of the “generic” invention of the parent application claims 1 and 20.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claims 1 and 20 are anticipated by claims 1 and 13 of the instant, it is not patentably distinct from instant claims 1 and 13.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 
Instant Application 17/027,445
Patent No. 10,809,955
Claim 1

A control method implemented in an information processing apparatus by at least one processor that executes a function extending application that is able to extend a function of a print software that generates a print command and is able to perform editing of intermediate data including drawing data generated by a drawing application, the control method comprising: 
performing first obtaining processing to obtain information associated with a print setting;

performing second obtaining processing to obtain the intermediate data by using the selected interface, wherein the function extending application is activated based on a print instruction, and
performs the first obtaining processing, the determination processing, and the second obtaining processing, and 
wherein the intermediate data output from the function extending application after the first obtaining processing, the determination processing and the second obtaining processing, is obtained by the print software and converted into the print command by the print software.


A control method implemented by at least one processor that executes an editing application which is able to perform editing of intermediate data including drawing data generated by a drawing application, the control method comprising: 


performing first obtaining processing to obtain information associated with a print setting;

performing second obtaining processing to obtain the intermediate data by using the selected interface, wherein the editing application is activated based on a print instruction by the drawing application, and 
performs the first obtaining processing, the determination processing, and the second obtaining processing, and 
wherein the intermediate data output from the editing application after the first obtaining processing, the determination processing, and the second obtaining processing is obtained by a printer driver and converted into a print command. 


The control method according to claim 1, wherein the interface used for obtaining the intermediate data is selected based on determining whether or not the information associated with the print setting includes information associated with a setting that the editing of the intermediate data by the function extending application is needed.  
Claim 2

The control method according to claim 1, wherein the interface used for obtaining the intermediate data is selected by determining whether or not the information associated with the print setting includes information associated with a setting in which the editing of the intermediate data by the editing application is needed. 


The control method according to claim 1, wherein an interface in a first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting includes information associated with a setting that the editing of the intermediate data by the function extending application is needed, and wherein an interface in a second format different from the first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting does not include the setting that the editing of the intermediate data by the function extending application is needed.  
Claim 3

The control method according to claim 1, wherein an interface in a first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting includes information associated with a setting in which the editing of the intermediate data by the editing application is needed, and wherein an interface in a second format different from the first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting does not include the setting in which the editing of the intermediate data by the editing application is needed. 
Claim 4

The control method according to claim 3, wherein the function extending application can provide a graphical user interface (GUI), and
wherein the interface in the second format is determined as the selected interface in a case where the GUI is not provided by the function extending application.  
Claim 4

The control method according to claim 3, wherein the editing application can provide a graphical user interface (GUI), and 
wherein the interface in the second format is determined as the selected interface in a case where the GUI is not provided by the editing application. 


The control method according to claim 4, wherein the interface in the second format is determined as the selected interface in a case where a change instruction of the print setting by a user is not performed on the GUI provided by the function extending application.  
   Claim 5

The control method according to claim 4, wherein the interface in the second format is determined as the selected interface in a case where a change instruction of the print setting by a user is not performed on the GUI provided by the editing application. 
Claim 6

The control method according to claim 1, wherein the information associated with the print setting is saved in accordance with the print setting in accordance with a user instruction on a GUI provided by the function extending application, and 
wherein it is determined whether or not the editing of the intermediate data by the function extending application is needed on a basis of the information associated with the print setting saved in accordance with the user instruction on the GUI.  
   Claim 11

The control method according to claim 1, wherein the information associated with the print setting is saved in accordance with the print setting in accordance with a user instruction on a GUI provided by the editing application, and
 
wherein it is determined whether or not the editing of the intermediate data by the editing application is needed on a basis of the information associated with the print setting saved in accordance with the user instruction on the GUI. 



The control method according to claim 1, wherein the function extending application can provide a graphical user interface (GUI), wherein an interface in a first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting includes a setting that provision of the GUI by the function extending application is needed, and 
wherein an interface in a second format different from the first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting does not include the setting that the provision of the GUI by the function extending application is needed.  
Claim 12

The control method according to claim 1, wherein the editing application can provide a graphical user interface (GUI), wherein an interface in a first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting includes a setting in which provision of the GUI by the editing application is needed, and 
wherein an interface in a second format different from the first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting does not include the setting in which the provision of the GUI by the editing application is needed. 
Claim 8

The control method according to claim 4, wherein a screen including a print preview based on the drawing data and a display item for performing a change instruction of the print setting by the user is provided as the GUI.  

Claims 6  and 7
The control method according to claim 4, wherein a screen including a display item for performing a change instruction of the print setting by the user is provided as the GUI.


The control method according to claim 4, wherein a screen including a print preview based on the drawing data is provided as the GUI. 


The control method according to claim 3, wherein, in a case where the selected interface is in the first format and the editing of the intermediate data is performed, the edited intermediate data is output by using the selected interface in the first format, and wherein, in a case where the selected interface is in the second format, the obtained intermediate data is output by using the selected interface in the second format without editing the intermediate data.  
   Claim 8

The control method according to claim 3, wherein, in a case where the selected interface is in the first format and the editing of the intermediate data is performed, the edited intermediate data is output by using the selected interface in the first format, and wherein, in a case where the selected interface is in the second format, the obtained intermediate data is output by using the selected interface in the second format without editing the intermediate data. 
Claim 10

The control method according to claim 3, wherein the interface in the first format is an interface where the intermediate data is obtained part by part, and the interface in the second format is an interface where the intermediate data is obtained in a stream format.  

   Claim 9

The control method according to claim 3, wherein the interface in the first format is an interface where the intermediate data is obtained part by part, and the interface in the second format is an interface where the intermediate data is obtained in a stream format. 

Claim 11

The control method according to claim 3, wherein the interface in the first format is an interface in a document format, and the interface in the second format is an interface in a stream format.  

   Claim 10

The control method according to claim 3, wherein the interface in the first format is an interface in a document format, and the interface in the second format is an interface in a stream format. 

Claim 11

The control method according to claim 1, wherein the function extending application is an 


The control method according to claim 1, wherein the editing application is an application 


An information processing apparatus comprising: at least one processor; and at least one memory storing a function extending application that is configured to extend a function of a print software that generates a print command, and is configured to perform editing of intermediate data including drawing data generated by a drawing application, the function extending application causing, when executed by the at least one processor, 
the information processing apparatus to function as a first obtaining unit configured to obtain information associated with a print setting,
a determining unit configured to determine, on a basis of the obtained information associated with the print setting, which interface is selected for obtaining the intermediate data including the drawing data, from a plurality of interfaces; and 
a second obtaining unit configured to obtain the intermediate data by using the selected interface, 
wherein the function extending application is activated based on a print instruction, and 
function extending application, after the intermediate data is obtained by the second obtaining unit, is obtained by the print software and converted into the print command by the print software.  


An information processing apparatus comprising: at least one processor; and at least one memory storing an editing application which is able to perform editing of intermediate data including drawing data generated by a drawing application, the editing application causing, when executed by the at least one processor, 



the information processing apparatus to function as an obtaining unit configured to obtain information associated with a print setting, 
a selection unit configured to select an interface used for obtaining the intermediate data including the drawing data by the editing application from a plurality of interfaces on a basis of the obtained information associated with the print setting, and 
a control unit configured to cause the editing application to obtain the intermediate data by using the selected interface, 
wherein the editing application is activated based on a print instruction by the drawing application, and 
editing application, after the intermediate data is obtained using the selected interface, is obtained by a printer driver and converted into a print command. 


Dependent claims 14 – 24 from independent claim 13.


The apparatus claim 20 of said patent No. 10,809,955 B2 doesn’t have dependent claims, however are similar to dependent claims 2 – 12 and 15.


Claims 1 and 20 of the Patent No. 10,809,955 does not claim a “function extending application”, but in the specification (Col 5 (lines 29 – 58)) mentions that the editing application is also an “extension application” for extending the function of a printer driver.  However, Yamazaki, from the same assignee, teaches an information processing apparatus configured to extend a function of a print driver that generate a print command and edit intermediate data (e.g., configured to extend a function of a print driver that generate at least a print command, abstract, ¶0003, ¶0035); wherein the function extending application is activated after print instruction (e.g., the extension application can be activated before a printing instruction is issued, ¶0024, ¶0058); and the intermediate data can be outputted from the function extending application and obtained by the print software (e.g., the intermediate data can be outputted from the extension application and acquired by the print driver, ¶0024, ¶0035, ¶0040, ¶0051, Fig. 11). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine claims 1 and 20 of Patent No. 10,809,955 with the additional feature of Yamazaki since Yamazaki suggested in ¶0003, ¶0024 and ¶0035 that such modification of having a function extension application would provide and adapt additional/extra setting functions in order to obtain a desired output from a native print driver couldn’t offer, but a certain server. 
Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Miyabe (U.S PG Publication No. 2012/0236346 A1)1
Mukasa (U.S PG Publication No. 2011/0273741 A1)2

1This reference teaches a PC with an installed printer driver configured to perform printing sequence for a printer; where the installed printer driver has function(s) that may be added or extended. 
2This reference teaches an information processing apparatus includes an intermediate command generating unit configured to convert print setting information to an intermediate command based on first definition data in which a rule for converting from the print setting information to the intermediate command is defined; and eventually in a case of extending functions of a printer, it is necessary to generate intermediate commands that accommodate extended functions, rebuild the printer driver in such a manner as to output print commands based on the intermediate commands.  Also teaches that in response to an input of a print instruction, an application inputs a print request to the printer driver 13 via a GDI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674